Exhibit 10.1



VOTING AGREEMENT
This VOTING AGREEMENT (this “Agreement”) is made and entered into as of April
27, 2015, by and between CoStar Realty Information, Inc., a Delaware corporation
(“Buyer”), and each shareholder of Company (as defined below) listed on the
signature page hereto, severally but not jointly (each, “Shareholder”).
W I T N E S S E T H :
WHEREAS, Buyer, Orange, LLC, a Delaware limited liability company and
wholly-owned subsidiary of Buyer (“Merger Sub”), Network Communications, Inc., a
Georgia corporation (“Company”) and Shareholder Representative Services LLC, a
Colorado limited liability company, solely in its capacity as the holder
representative (“Holder Representative”), propose to enter into an Agreement and
Plan of Merger dated as of the date hereof (the “Merger Agreement”) providing
for, among other things, Buyer’s acquisition of Company by the merger of Merger
Sub with and into Company, with Company as the surviving corporation (the
“Transaction”). Unless otherwise indicated in this Agreement, capitalized terms
used herein but not defined herein shall have the meanings set forth in the
Merger Agreement;
WHEREAS, Shareholder is the beneficial owner of the number of shares of
Company’s common stock, par value $0.0001 per share (“Common Stock”) set forth
on Schedule A hereto (collectively with any Common Stock and any other voting
equity securities of Company acquired by Shareholder after the date hereof, the
“Subject Shares”);
WHEREAS, the Merger Agreement is being executed and delivered concurrently with
the execution and delivery of this Agreement;
WHEREAS, as a material condition and inducement to Buyer’s willingness to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, Buyer and each Shareholder (in Shareholder’s capacity as such and not
in any other capacity, including as a director, officer or holder of debt
securities of Company or any of its Subsidiaries) are entering into this
Agreement in connection with the Merger Agreement and the approval of the
Transaction; and
WHEREAS, this Agreement sets out the terms and conditions of the agreement of
the Shareholder to (i) vote the Subject Shares or cause the same to be voted in
favor of the Transaction Resolution (as defined herein) and (ii) abide by the
other restrictions and covenants set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereby agree as follows:
Section 1. Representations and Warranties of Shareholder. Shareholder hereby
represents and warrants to Buyer as follows:

3343471

--------------------------------------------------------------------------------



(a) Authority; No Violation. Shareholder has all requisite legal capacity, power
and authority to execute this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Shareholder of
this Agreement and consummation of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of Shareholder. The
execution, delivery and performance of this Agreement by Shareholder will not
violate or breach, and will not give rise to any violation or breach of,
Shareholder’s certificate of incorporation, limited liability company agreement,
bylaws or other organizational documents (if Shareholder is not an individual),
or any law, court order, contract, instrument, arrangement or agreement to which
Shareholder is a party or is subject.
(b) Execution; Delivery; Enforceability. Shareholder has duly executed and
delivered this Agreement, and this Agreement constitutes the valid and binding
obligation of Shareholder, enforceable against Shareholder in accordance with
its terms, except that such enforceability (i) may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to the
enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity. No consent or approval of, or registration or filing with,
any Governmental Entity is required to be obtained or made by or with respect to
Shareholder in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby, other
than such consents, registrations or filings the failure of which to be obtained
or made would not have a material adverse effect on Shareholder’s ability to
perform its obligations hereunder.
(c) Subject Shares. Shareholder is the beneficial owner of all of the Subject
Shares and has voting power and power of disposition with respect to all of such
Subject Shares, free and clear of any Lien. No equity securities of Company are
beneficially owned or controlled, directly or indirectly, by Shareholder, other
than the Subject Shares. Shareholder has the sole voting power and the sole
power to agree to the matters set forth herein with respect to the Subject
Shares, and will continue to have the sole power to vote the Subject Shares at
the time of any vote contemplated by this Agreement. Other than this Agreement
and the constituent documents of the Shareholder (including any partnership
agreement, operating agreement or similar governing document), none of the
Subject Shares is subject to any proxy, voting trust, vote pooling or other
agreement with respect to the right to vote, call meetings of shareholders or
give consents or approvals with respect to the Subject Shares.
(d) No Agreements. No person has any agreement or option for the purchase,
acquisition or transfer of any of the Subject Shares, or any interest therein or
right thereto, except where the transferee of such Subject Shares would be
required to assume the obligations of Shareholder hereunder with respect
thereto.
(e) Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by the Merger
Agreement based upon arrangements made by Shareholder.

2
3343471

--------------------------------------------------------------------------------



(f) Legal Proceedings. There are no legal proceedings in progress or pending
before any Governmental Entity or, to Shareholder’s knowledge, threatened
against Shareholder that would adversely affect in any material manner the
ability of Shareholder to enter into this Agreement and to perform its
obligations hereunder and there is no judgment, decree or order against
Shareholder that would adversely affect in any material manner the ability of
Shareholder to enter into this Agreement and to perform its obligations
hereunder.
Section 2. Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Shareholder as follows:
(a) Authority; No Violation. Buyer has all requisite corporate power and
authority to execute this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by Buyer of this
Agreement and consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of Buyer.
(b) Execution; Delivery; Enforceability. Buyer has duly executed and delivered
this Agreement, and this Agreement constitutes the valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms, except that
such enforceability (i) may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity.
(c) Brokers. No broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by the Merger
Agreement based upon arrangements made by Buyer or its Affiliates.
(d) Legal Proceedings. There are no legal proceedings in progress or pending
before any Governmental Entity or, to Buyer’s knowledge, threatened against
Buyer that would adversely affect in any material manner the ability of Buyer to
enter into this Agreement and to perform its obligations hereunder and there is
no judgment, decree or order against Buyer that would adversely affect in any
material manner the ability of Buyer to enter into this Agreement and to perform
its obligations hereunder.
Section 3. Covenants of Shareholder. Shareholder hereby covenants and
irrevocably agrees in favor of Buyer that, from the date hereof until the
termination of this Agreement in accordance with Section 10, except as permitted
by this Agreement, Shareholder will:
(a)    not option, sell, transfer, tender, deposit, gift, pledge, encumber,
grant a security interest in, or option over, hypothecate or otherwise dispose
of, encumber or convey (collectively, “Transfer”) any Subject Shares, or any
right or interest therein (legal or equitable), to any person or group or agree
to do any of the foregoing, except where the transferee has previously executed
and delivered to Buyer a counterpart of this Agreement

3
3343471

--------------------------------------------------------------------------------



pursuant to which such transferee shall be bound by all of the terms and
provisions of this Agreement with respect to such Subject Shares, and
Shareholder agrees that any Transfer in violation of this provision shall be
void;
(b)    not grant any proxy, powers of attorney, voting trust, vote pooling or
other agreement with respect to the right to vote, call meetings of shareholders
or give consents or approvals with respect to the Subject Shares, other than (i)
this Agreement and (ii) pursuant to the constituent documents of Shareholder
(including any partnership agreement, operating agreement or similar governing
document) as is not and would not be inconsistent with such Shareholder’s
obligations under this Agreement;
(c)    not vote or cause to be voted any Subject Shares in favor of (i) approval
of, or the adoption of any agreement relating to, any merger, consolidation,
scheme of arrangement, combination, sale of assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by Company, other
than the Merger Agreement and the Transaction, (ii) any amendment of the
Company’s charter or bylaws, or (iii) any proposed action by Company or any of
the Subsidiaries that would reasonably be expected to prevent or delay the
successful completion of the Transaction;
(d)    at any meeting of holders of Common Stock called to vote upon a
resolution to approve the Merger Agreement and the Transaction or any of the
other transactions contemplated by the Merger Agreement (the “Transaction
Resolution”), or at any adjournment or postponement thereof, or in any other
circumstances upon which a vote, consent or other approval with respect to the
Transaction Resolution is sought, cause its Subject Shares to be counted as
present for purposes of establishing quorum and vote (or cause to be voted) its
Subject Shares, or validly execute and return any requested written consent with
respect to its Subject Shares:
(i)    in favor of the approval of the Transaction and the Transaction
Resolution, as applicable;
(ii)    against any action that is intended or would reasonably be expected to
impede, interfere with, delay, postpone or discourage the Transaction; and
(iii)    against any action that would reasonably be expected to result in a
material breach of any covenant, representation or warranty or any other
obligation or agreement of Company contained in the Merger Agreement or of
Shareholder contained in this Agreement;
(e)    not, without the prior written consent of Buyer, requisition or join in
the requisition of any meeting of holders of Common Stock that would reasonably
be expected to prevent or delay the successful completion of the Transaction and
this Agreement;

4
3343471

--------------------------------------------------------------------------------



(f)    not exercise any rights of dissent or appraisal in respect of the
Transaction;
(g)    not take or agree to take any action that would reasonably be expected to
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of Shareholder contained in this Agreement; and
(h)    on or before the third (3rd) Business Day prior to the meeting of
shareholders of Company called to approve the Transaction:
(i)    if Shareholder is the holder of record of the Subject Shares, deliver or
cause to be delivered to the Company, with a copy to Buyer, a duly executed
proxy or proxies in respect of such Subject Shares directing the holder of such
proxy or proxies to vote in favor of the Transaction Resolution and otherwise in
accordance with Section 3(d), and any other documents required in accordance
with the Transaction to be validly delivered in support of the Transaction
Resolution, and not revoke or withdraw such proxy, proxies or other documents
described in this Section 3(g)(i) without the prior written consent of Buyer;
and
(ii)    if Shareholder is the beneficial owner of the Subject Shares but not the
holder of record of such Subject Shares, deliver or cause to be delivered a duly
executed voting instruction form to the intermediary through which Shareholder
holds its beneficial interest in such Subject Shares, with a copy to Buyer,
instructing that such Subject Shares be voted in favor of the Transaction
Resolution and otherwise in accordance with Section 3(d), and that any other
documents required in accordance with the Transaction be validly delivered in
support of the Transaction Resolution, and not revoke or withdraw such
instruction or other documents described in this Section 3(g)(ii) without the
prior written consent of Buyer.
Section 4. Capacity. Notwithstanding anything to the contrary in this Agreement
or elsewhere, (a) Shareholder is entering into this Agreement, and agreeing to
become bound hereby, solely in its capacity as a beneficial owner of the Subject
Shares and not in any other capacity (including without limitation any capacity
as a director, officer or holder of debt securities of Company or any of its
Subsidiaries), and (b) nothing in this Agreement shall obligate Shareholder, or
Shareholder’s officers, directors, employees, partners, members, agents or
representatives, to take, or forbear from taking, any action as a director or
officer (including without limitation through the individual(s) that it has
elected as director(s) to Company) or any other action in any other capacity
(including as employee, representative, agent or holder of debt securities of
Company or any of its Subsidiaries), other than in the capacity as a Shareholder
of Company with respect to the voting of the Subject Shares as specified in this
Agreement. Nothing in this Agreement shall be deemed to impose any obligation,
restriction, limitation or liability on Shareholder as a result of any action or
inaction of any other shareholder of Company. In no event shall Shareholder have
any liability for any breach by any other shareholder of any representation,
warranty, covenant or other agreement made by such other shareholder pursuant to
this Agreement or agreements similar to this Agreement or otherwise.

5
3343471

--------------------------------------------------------------------------------



Section 5. Other Obligations; Waiver of Appraisal Rights.
(a)    Shareholder agrees that it will not, and it will not permit any of its
directors, officers or employees to, directly or indirectly, take any action
that Company is prohibited from taking pursuant to Section 5.2 of the Merger
Agreement or pursuant to this Agreement. Shareholder shall notify Buyer
promptly, but in any event within 24 hours, if any proposal or offer concerning
any merger, sale of substantial assets, sale of shares of capital stock or
similar transactions involving the Company, or any inquiry by any Person with
respect thereto, is made. Any such notice to Buyer shall indicate in reasonable
detail the identity of the Person making such proposal, offer, or inquiry and,
to the extent known, the terms and conditions of such proposal or offer.
(b)    Shareholder hereby waives any rights of appraisal or rights to dissent
from the Transaction or the adoption of the Merger Agreement that Shareholder
may have under applicable Laws and shall not permit any such rights of appraisal
or rights of dissent to be exercised with respect to Shareholder’s Subject
Shares.
(c)    Effective as of the Closing, Shareholder hereby ratifies, and agrees to
be bound by, the terms and provisions of the Merger Agreement applicable to it,
including without limitation the indemnification obligations of the Shareholders
contained therein.
(d)    Effective as of the Closing, Shareholder hereby approves or ratifies, as
applicable, the appointment of the Holder Representative as attorney-in-fact for
and to act on behalf of the Shareholder as specified in the Merger Agreement.
Section 6. Public Statements. Shareholder shall not issue any press release or
make any other public statement with respect to the Merger Agreement or any of
the other transactions contemplated by the Merger Agreement without the prior
written consent of Buyer, except as may be required by applicable Law (in which
case Shareholder will, to the extent practicable, provide Buyer reasonable
opportunity to comment on such public statement). Buyer shall not issue any
press release or make any other public statement identifying Shareholder in
relation to this Agreement, the Merger Agreement or the transactions
contemplated hereby or thereby without the prior written consent of Shareholder,
except that Shareholder hereby permits Buyer to publish and disclose in any and
all applicable filings with the SEC, and any other disclosures or filings
required by applicable Law, (i) Shareholder’s identity, together with other
shareholders of the Company, as “funds and accounts managed by Beach Point
Capital Management LP,” (ii) Shareholder’s ownership of the Subject Shares in
the aggregate with such other shareholders, (iii) the nature of Shareholder’s
commitments, arrangements and understandings pursuant to this Agreement and/or
(iv) the text of this Agreement to the extent consistent with the foregoing
clauses (i) and (ii).
Section 7. Additional Matters. Shareholder shall, from time to time, execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as Buyer may reasonably request for
the purpose of effectively carrying out the purposes of this Agreement and the
Transaction.

6
3343471

--------------------------------------------------------------------------------



Section 8. No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Buyer any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares. Except as provided in this
Agreement, all rights, ownership and economic benefits relating to the Subject
Shares shall remain vested in and belong to Shareholder.
Section 9 Notification of Acquisition of Additional Common Stock. At all times
during the period commencing with the execution and delivery of this Agreement
and continuing until termination hereof in accordance with Section 10 of this
Agreement, Shareholder shall promptly notify Buyer of the number of any
additional Common Stock and the number and type of any other voting equity
securities of Company acquired by Shareholder, if any, after the date hereof.
Section 10. Termination. All of the provisions of this Agreement shall terminate
in full and be of no further force or effect, provided that the provisions of
Section 6 (Public Statements), this Section 10 (Termination) and Section 11
(General Provisions) shall remain in full force and effect and survive any
termination of this Agreement and the provisions of Sections 5(c) and 5(d)
(Other Obligations; Waiver of Appraisal Rights) shall remain in full force and
effect and survive any termination of this Agreement pursuant to Section 10(a);
provided further that nothing contained in this Section 10 shall relieve any
party hereto from any liability for any breach of any representation or warranty
or covenant contained in this Agreement that occurs prior to the termination of
this Agreement or to any actual or purported termination of this Agreement in
violation of the terms of this Agreement, upon the earliest date that one or
more of the following shall have occurred: (a) the Closing; (b) the termination
of the Merger Agreement in accordance with its terms; (c) July 26, 2015, unless
extended by the mutual agreement in writing of the parties to this Agreement;
and (d) the date that the Merger Agreement is amended without the consent of
Shareholder in any manner that has an adverse effect on Shareholder.
Section 11. General Provisions.
(a)    Amendments; Waivers. This Agreement may be amended only by execution of
an instrument in writing signed by Buyer and such Shareholder. The failure of
any party to enforce any condition or part of this Agreement at any time shall
not be construed as a waiver of that condition or part, nor shall it forfeit any
rights to future enforcement thereof.  Any waiver hereunder shall be effective
if delivered to the other Party in writing by the Party making such waiver.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, when sent by
commercial messenger or courier service, on the Business Day after being sent by
overnight mail by a service that provides confirmation of delivery, or on the
fifth (5th) day after being sent by registered or certified mail (return receipt
requested, postage prepaid) to Buyer in accordance with Section 10.1 of the
Merger Agreement and to Shareholder at its address set forth on Schedule A
hereto (or at such other address for a party as shall be specified by like
notice).

7
3343471

--------------------------------------------------------------------------------



(c)    Interpretation. The words (i) “include,” “includes,” and “including,”
when used herein shall be deemed in each case to be followed by the words
“without limitation,” and (ii) “herein,” “hereof,” “hereby,” “hereto,” and
“hereunder” refer to this Agreement as a whole. Throughout this Agreement, as
the context may require, the singular tense and number includes the plural, and
the plural tense and number includes the singular. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.
(d)    Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect so long as the economic and legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to either party. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
(e)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the others (including via facsimile or other electronic means),
it being understood that all parties need not sign the same counterpart.
(f)    Entire Agreement; No Third-Party Beneficiaries. This Agreement (together
with the Merger Agreement, to the extent referred to in this Agreement), and the
other documents and instruments and other agreements between the parties hereto
referenced herein constitute the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings both written and oral, between the parties with respect to the
subject matter hereof.
(g)    No Additional Representations. Each party agrees that, except for the
representations and warranties contained in this Agreement, no party makes any
other representations or warranties, and each hereby disclaims any other
representations and warranties made by itself or any of its officers, directors,
employees, agents, financial and legal advisors or other representatives with
respect to the execution and delivery of this Agreement or the documents and the
instruments referred to herein, notwithstanding the delivery or disclosure to
the other party or the other party’s representatives of any documentation or
other information with respect to any one or more of the foregoing (other than
this Agreement).
(h)    Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, regardless of the Laws that
might otherwise govern under applicable principles of conflict of laws thereof.

8
3343471

--------------------------------------------------------------------------------



(i)    Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT.
(j)    Merger Agreement. Shareholder understands and acknowledges that Buyer is
entering into the Merger Agreement in reliance upon Shareholder’s execution and
delivery of this Agreement. Buyer acknowledges that Shareholder has been induced
to enter into this Agreement based on the terms and conditions of the Merger
Agreement.
(k)    Assignment. Neither this Agreement nor any rights or obligations
hereunder may be assigned by any party without the written consent of the other
party, except by Shareholder in connection with the Transfer of any of the
Subject Shares, or any interest therein or right thereto, provided that the
Transfer complies with Section 3(a) with respect to such Subject Shares. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the parties and their permitted successors and assigns.
(l)    Consent to Jurisdiction. The parties agree that any action, suit, claim
or other proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement shall be brought in the
courts of the State of New York located in the Borough of Manhattan in The City
of New York, or, if it has or can acquire jurisdiction, in the U.S. District
Court for the Southern District of New York located in the Borough of Manhattan
in The City of New York, and each of the parties hereby irrevocably consents to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such proceeding in any such court or that any such
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for the giving of notices in Section 11(b)
shall be deemed effective service of process on such party. Nothing in this
Section 11(l), however, affects the right of any party to serve legal process in
any other manner permitted by Law.
(m)    Equitable Remedies; Cumulative Remedies. The parties acknowledge that
monetary damages may be inadequate to compensate a party for a breach of this
Agreement. Accordingly, the parties shall be entitled to seek equitable relief,
including, without limitation, the remedy of equitable relief or specific
performance, in the event of or to prevent a breach of this Agreement by the
other party and to enforce specific terms and provisions hereof in the courts
described in Section 11(l) of this Agreement without proof of damages or
otherwise. Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by Law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. Each of the parties hereby further waives (a) any
defense in any action for specific performance that

9
3343471

--------------------------------------------------------------------------------



a remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.
(n)    Separate Agreement. This Agreement shall be deemed, and hereby is, a
separate and distinct Agreement between Buyer, on the one hand, and each
Shareholder that is a signatory to this Agreement (a “Signatory”), on the other
hand, as if each such Signatory has executed a separate Agreement naming only
itself, and no Signatory to this Agreement shall have any liability resulting or
arising from this Agreement, or otherwise, for any other Signatory, solely by
reason of being a Signatory to this Agreement.
[signature pages follow]



10
3343471

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.


BUYER:
COSTAR REALTY INFORMATION, INC.
By:
    
Name:
Title:


[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.
SHAREHOLDER:
By:     
Name:
Title:
    

3343471